Citation Nr: 1501600	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-30 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for the residuals of a neck injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 1970.  He served in Vietnam from September 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Phoenix, Arizona, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the Board in July 2013.  A transcript of the hearing is contained in Virtual VA.  



FINDINGS OF FACT

1.  Entitlement to service connection for a neck, back and arm disability was denied in an October 1981 rating decision; the Veteran did not submit a notice of disagreement within one year of receipt of notice of this decision, and new and material evidence was not received during that one year period. 

2.  Evidence received since October 1981 includes evidence that was not before the October 1981 decision maker, and relates to the reasons for the original denial.  

3.  The Veteran's contentions regarding his in-service fall and hospitalization for a neck injury are credible. 

4.  Current medical evidence includes diagnoses of post-traumatic cervical disease with degenerative changes confirmed by X-ray study, and this disability has been related to the Veteran's in-service injury by competent medical opinion. 




CONCLUSIONS OF LAW

1.  The October 1981 rating decision that denied entitlement to service connection for a neck disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b) (2014). 

2.  Evidence received since the October 1981 rating decision is new and material, and the claim for service connection for a neck disability is reopened.  38 C.F.R. § 3.156(a) (2014). 

3.  The criteria for entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board recognizes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 

The Veteran contends that he has a chronic disability of the cervical spine as a result of a fall during active service.  He asserts that he fell from a guard tower in Vietnam and sustained several injuries, including a neck fracture.  The Veteran states that he was hospitalized for weeks following his injury.  He notes that current medical records show that he has a neck disability and he says he continues to experience periodic neck pain.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The record shows that entitlement to service connection for a neck injury was previously denied in an October 1981 rating decision.  He was notified of this decision and provided with his right to appeal in an October 1981 letter.  The Veteran did not submit a notice of disagreement with this decision within one year of receipt of the letter.  Furthermore, he did not submit any new and material evidence prior to the expiration of the appeal period.  Therefore, the October 1981 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b).

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required as to each previously unproven element of a claim.  Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

There was very little evidence available to be considered by the October 1981 rating decision.  The Veteran's service treatment records were not available, and a request for VA treatment records was not productive.  The evidence that was considered was the Veteran's contentions and a notarized lay statement that described the Veteran's in-service fall, injury and subsequent hospitalization.  The decision merely found that there was no evidence of continuity of treatment, and that the evidence was insufficient to grant service connection.  

The evidence received since October 1981 includes additional lay statements that describe the Veteran's in-service injury and hospitalization, as well as copies of contemporaneous letters he sent to his parents describing the injury and a statement from his sister that she recalls him writing to his parents about the injury.  The Veteran has also provided sworn testimony about his injury.  Finally, he has submitted both private and VA treatment records that confirm the Veteran has a current disability of the cervical spine.  The private records include an opinion that relates the Veteran's current cervical spine disability to the injury he sustained in service.  

The Board finds that the additional evidence received since October 1981 includes evidence that is both new and material.  That rating decision did not have any medical evidence to consider, so the medical records received since then are new, in that they were not previously considered.  They are also material in that they purport to show a current disability and to relate this disability to service, as the absence of such findings were bases for the October 1981 denial.  Similarly, the copies of the Veteran's letters and statement from his sister were also new in that they were not previously considered.  This evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  They are also material in that they purport to show that the Veteran sustained an injury in service.  The absence of such evidence appears to have also been a basis for the October 1981 denial.  

Therefore, as new and material evidence has been submitted, the Veteran's claim for service connection for the residuals of a neck injury is reopened.  The Board will proceed to consider this claim on a de novo basis.  

After consideration of the Veteran's claim, the Board finds that entitlement to service connection for a cervical spine disability is warranted. 

The record indicates that multiple attempts have been made to obtain the Veteran's service treatment records without any success.  The VA has a heightened duty to assist the Veteran when records are missing and presumed to have been destroyed.  Cuevas. v. Principi, 3 Vet. App. 542 (1992).  The Board also has a heightened obligation to provide explanations of reasons or bases for its findings and to consider the benefit-of-the-doubt rule under 38 U.S.C.A. § 5107(b).  Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  

The Veteran has submitted notarized statements from a friend who served with him in Vietnam, was aware of Veteran's injury, and went to visit him in the hospital.  The Veteran has also provided sworn testimony regarding his fall and hospitalization.  Finally, he has submitted photocopies of letters he purportedly sent to his parents that describe his injury and hospitalization.  These letters describe a "chipped" bone in his neck.  The Board notes that the Veteran's contentions have been very consistent for over 30 years, ever since he submitted his original claim in February 1981.  He has affirmed these contentions under oath, and his friend affirmed them before a notary.  In view of this, as well as the absence of any service treatment records through no fault of the Veteran, the Board finds that the Veteran's contentions regarding his fall and subsequent hospitalization for treatment of a neck injury during service are credible.  

The medical evidence submitted by the Veteran includes a July 2010 letter from his private orthopedist.  This doctor states that he examined the Veteran in July 2010.  The Veteran's reports of the fall from the guard tower, injury to the neck, and subsequent hospitalization were noted.  His post-service occupational and medical history was also described.  X-ray studies of the cervical spine were obtained.  At the conclusion of the examination and review of the X-ray studies, the impression was severe cervical disc disease, C5-6-7, post-traumatic.  The doctor opined that "it is within reasonable medical probability that the Veteran's cervical spine symptoms (neck symptoms) are related to his military service in Vietnam, when he fell 25 ft from a quad tower and required hospitalization, as well as use of a cervical collar."  Other medical evidence found in Virtual VA includes VA treatment records with June 2012 X-ray studies confirming degenerative changes in the cervical spine.  These records as a whole confirm that the Veteran has a current disability of the cervical spine, and relates this disability to the injury in service.  The Board notes that there is no medical opinion to the contrary.  

Therefore, as the evidence establishes that the Veteran has a current disability of the cervical spine, that he sustained an in-service injury to the cervical spine, and that there is competent medical evidence of a nexus between the in-service injury and the current disability, entitlement to service connection for a cervical spine disability is established.  


ORDER

New and material evidence has been submitted to reopen the Veteran's claim for service connection for the residuals of a neck injury, and entitlement to service connection for a cervical spine disability is granted, subject to the laws and regulations that govern the award of monetary benefits.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


